Judgment, Supreme Court, Bronx County, rendered on November 24, 1976, unanimously affirmed. Application by appellant's counsel to withdraw is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with *679appellant's assigned counsel that there are no meritorious points which could be raised on this appeal. Appellant's pro so brief has been considered and it also raises no meritorious points. Concur-Kunferman. J. P.. Luniano. Lane and Sandler, JJ,